Owens, J.
¶34 (dissenting) — In 1992, we adopted the United States Supreme Court’s method for determining when a constitutional rule that arises out of new case law may apply retroactively. In re Pers. Restraint of St. Pierre, 118 Wn.2d 321, 326-27, 823 P.2d 492 (1992). The Court’s method comes from Teague v. Lane, 489 U.S. 288, 310, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989), and under that method only settled constitutional rules apply retroactively. New constitutional rules of criminal procedure do not apply retroactively. Id. In this case, both Tsai and Jagana ask that we apply a constitutional rule that arose out of new case law—Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010)—retroactively to them.
¶35 In Padilla, the United States Supreme Court held that if a defendant’s attorney fails to advise the defendant of the immigration consequences of pleading guilty, it violates the defendant’s right to the effective assistance of counsel under the Sixth Amendment to the United States Constitution. Id. at 374. Thus, the question under our retroactivity framework is whether that holding constituted a new constitutional rule in Washington. To determine that, we must assess whether our courts interpreted the Sixth Amendment to require attorneys to advise their clients of the immigration consequences of pleading guilty prior to Padilla.
¶36 As I explain below, our case law shows that prior to Padilla, Washington courts had held that if an attorney failed to advise his or her client of the immigration consequences of pleading guilty, it was not a violation of the defendant’s Sixth Amendment right to the effective assistance of counsel. Although some may disagree with those holdings, that was the law in Washington prior to Padilla. Thus, Padilla represented a new constitutional rule of criminal procedure in Washington. The United States Supreme Court came to this same conclusion when it resolved this exact question in the federal context. See Chaidez v. United States, _U.S. _, 133 S. Ct. 1103, 1113, 185 L. Ed. *1102d 149 (2013). Because Padilla is a new constitutional rule of criminal procedure, it cannot be applied retroactively to the petitioners.
¶37 The majority avoids this result by distorting the historical scope of Washington constitutional law regarding ineffective assistance of counsel. The majority relies on a Washington statute — RCW 10.40.200 — to hold that Padilla represented a settled constitutional rule in Washington, and that Padilla may therefore be applied retroactively. That is mystifying, as Teague requires us to determine whether a constitutional rule of criminal procedure is retroactive, not a statutory rule. RCW 10.40.200 tells us nothing about how the Sixth Amendment was interpreted in Washington prior to Padilla. Although the majority may believe that Washington courts should have interpreted the Sixth Amendment to require attorneys to advise their clients of the immigration consequences of pleading guilty because of RCW 10.40.200, that was not the reality of Washington constitutional law prior to Padilla.
¶38 It is understandable why the majority wants to avoid this difficult result, but it is compelled by our precedent adopting the Teague analysis. Unless and until we overturn our adoption of the Teague analysis, we are bound by it. Padilla represented a new constitutional rule of criminal procedure in Washington. Thus, it cannot be applied retroactively to the petitioners under Teague. I respectfully dissent.
1. Under Teague, New Constitutional Rules of Criminal Procedure Do Not Apply Retroactively
¶39 Under Teague, “[u]nless they fall within an exception to the general rule, new constitutional rules of criminal procedure will not be applicable to those cases which have become final before the new rules are announced.” 489 U.S. at 310. “Only when we apply a settled rule may a person avail herself of the decision on collateral review.” Chaidez, 133 S. Ct. at 1107. A rule is new “ ‘when it breaks new ground *111or imposes a new obligation’ on the government.” Id. (quoting Teague, 489 U.S. at 301). Put differently, “a case announces a new rule if the result was not dictated by precedent existing at the time the defendant’s conviction became final.” Teague, 489 U.S. at 301.
2. As the United States Supreme Court Has Held, Padilla Was a New Rule in Jurisdictions (Like Washington) That Previously Held That Advice about Immigration Consequences Was Categorically Removed from the Scope of the Sixth Amendment
¶40 Prior to Padilla, both federal courts and our courts had concluded that an attorney’s advice about the immigration consequences of pleading guilty was categorically removed from the scope of the Sixth Amendment. As the United States Supreme Court said, state and lower federal courts had “almost unanimously concluded that the Sixth Amendment [did] not require attorneys to inform their clients of a conviction’s collateral consequence's, including deportation.” Chaidez, 133 S. Ct. at 1109. Washington was one of those states. See State v. Martinez-Lazo, 100 Wn. App. 869, 876-78, 999 P.2d 1275 (2000) (holding that Martinez-Lazo did not receive ineffective assistance of counsel because “a defendant need not be advised of the possibility of deportation,” which is merely a collateral consequence). The United States Supreme Court recently analyzed whether Padilla created a “ ‘new rule’ ” under Teague in Chaidez. 133 S. Ct. at 1107. Because our courts’ interpretation of the Sixth Amendment was the same as the federal courts, our Teague analysis should mirror the United States Supreme Court’s Teague analysis in Chaidez.
¶41 In Chaidez, Chaidez pleaded guilty to deportable offenses, but her attorney failed to advise her of the immigration consequences of pleading guilty. Id. at 1106. Her conviction became final in 2004. Id. In 2009, after immigration proceedings commenced against her, she filed *112a writ of coram nobis3 in federal district court, arguing ineffective assistance of counsel under the Sixth Amendment. Id. The Court decided Padilla while Chaidez’s petition was still pending, and the Court granted her petition for certiorari to determine whether Padilla applied retroactively to her. Id. at 1106-07.
¶42 In finding that Padilla created a new rule (and thus that it could not be applied retroactively), the Court’s analysis hinged on the distinction between defense counsel’s duty to inform clients about deportation consequences as a matter of professional competence and defense counsel’s requirements under the Sixth Amendment. See id. at 1108. The Court noted that “had Padilla merely made clear that a lawyer who neglects to inform a client about the risk of deportation is professionally incompetent,” then Padilla would not have created a new rule. Id. Indeed, in Padilla, the Court noted that the plea form used by Kentucky trial courts already “provides notice of possible immigration consequences” and that many other states (including Washington) “require trial courts to advise defendants of possible immigration consequences.” 559 U.S. at 374 n.15. However, in Chaidez, the Court noted that “Padilla did something more.” 133 S. Ct. at 1108. Padilla considered whether “advice about deportation” was “ ‘categorically removed’ from the scope of the Sixth Amendment right to counsel because it involved only a ‘collateral consequence’ of a conviction, rather than a component of the criminal sentence.” Id. (quoting Padilla, 559 U.S. at 366). In other words, Padilla broke new ground by determining that attorneys are required to inform their clients about the immigration consequences of pleading guilty under the Sixth Amendment.
*113¶43 As discussed above, Washington courts, like the federal courts and many other state courts prior to Padilla, “concluded that the Sixth Amendment [did] not require attorneys to inform their clients of a conviction’s collateral consequences, including deportation.” id. at 1109; Martinez-Lazo, 100 Wn. App. at 876-78. Only Colorado and New Mexico held that the Sixth Amendment required attorneys to inform their clients of a conviction’s collateral consequences. Chaidez, 133 S. Ct. at 1109 & n.9 (citing People v. Pozo, 746 P.2d 523, 527-29 (Colo. 1987); State v. Paredez, 2004-NMSC-036, 136 N.M. 533, 539, 101 P.3d 799). Since our courts’ interpretation of the Sixth Amendment was the same as the federal courts, our Teague analysis here should mirror the United States Supreme Court’s Teague analysis in Chaidez. Thus, like the Supreme Court, I would hold that Padilla created a new rule in Washington and cannot be applied retroactively under Teague. The majority’s conclusion to the contrary is erroneously based on statutory authority, as explained below.

3. The Majority Fundamentally Errs by Conflating Statutory and Constitutional Authority

¶44 As discussed above, Washington has long required trial courts and attorneys to inform defendants of the immigration consequences of pleading guilty as a matter of practice and professional competence pursuant to a statute. However, we never required that practice under the Sixth Amendment until we decided State v. Sandoval, 171 Wn.2d 163, 249 P.3d 1015 (2011), in light of Padilla. The majority fundamentally errs by giving a statutory attorney practice standard the same legal authority as a constitutional attorney practice standard for Teague retroactivity purposes. That is simply not correct under Teague. To determine retroactivity under Teague, we must assess whether a constitutional rule of criminal procedure is settled or new, not whether a statutory rule is settled or new.
¶45 In 1983, our legislature passed a bill requiring that defendants be advised of immigration consequences before *114pleading guilty. Laws of 1983, ch. 199, § 1(2) (currently codified as RCW 10.40.200(2)). That being said, our courts have consistently held “that a deportation proceeding that occurs subsequent to the entry of a guilty plea is merely a collateral consequence of that plea.” In re Pers. Restraint of Yim, 139 Wn.2d 581, 588, 989 P.2d 512 (1999). Accordingly, before Padilla and Sandoval, our courts had concluded that the Sixth Amendment did not require attorneys to inform their clients of a conviction’s collateral consequences, including deportation. See Martinez-Lazo, 100 Wn. App. at 876-78 (holding that Martinez-Lazo did not receive ineffective assistance of counsel because “a defendant need not be advised of the possibility of deportation,” which is merely a collateral consequence). As discussed above, we did not recognize that the Sixth Amendment required attorneys to give competent advice about deportation consequences until Sandoval, in light of Padilla. See Sandoval, 171 Wn.2d at 169-71.
¶46 The majority fundamentally errs by asserting that in 1983, “our legislature did what Padilla ultimately did in 2010 — it rejected the direct-versus-collateral distinction as applied to immigration consequences, declaring that a non-citizen defendant must be warned about immigration consequences before pleading guilty.” Majority at 101. The legislature did not reject the “direct-versus-collateral distinction” in enacting what is now RCW 10.40.200 because it did not (and does not) have the constitutional authority to declare what the Sixth Amendment means for determining what constitutes ineffective assistance of counsel — that is our job. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176, 2 L. Ed. 60 (1803) (“It is, emphatically, the province and duty of the judicial department, to say what the law is.”). Although the legislature can set practice standards for attorneys, only Washington courts can determine whether an attorney’s violation of a legislative standard constitutes ineffective assistance under the Sixth Amendment. And in Washington, as discussed above, our courts had decided that an attorney’s *115failing to give advice about immigration consequences (as required by RCW 10.40.200) was categorically removed from the scope of the Sixth Amendment. Martinez-Lazo, 100 Wn. App. at 876-78.
¶47 Despite the existence of RCW 10.40.200(2), the Court of Appeals’ decision in Martinez-Lazo accurately reflected the scope of Washington constitutional law prior to Padilla. Even Martinez-Lazo “acknowledge[d] the general rule in Washington that deportation is a collateral consequence”; instead, he argued that because “his deportation [was] certain, [it was] therefore no longer a collateral consequence.” Id. at 876-77. Martinez-Lazo’s argument eschewing the distinction between direct and collateral consequences in the deportation context was not recognized until Padilla and Sandoval. Thus, although Washington statutory law provided that attorneys were required to inform their clients of immigration consequences, it was not a constitutional requirement under our state courts’ interpretation of the Sixth Amendment. That distinction should be dispositive of our Teague analysis — we are determining whether a constitutional rule of criminal procedure is retroactive, not a statutory rule.
¶48 It should be evident from the majority’s own citations that it has no authority to support its holding. The only pr e-Padilla case the majority cites that actually held that it was ineffective assistance of counsel for an attorney to fail to advise his or her client of the immigration consequences of pleading guilty is from New Mexico. As noted above, that is one of the two states the United States Supreme Court discussed in Chaidez that did not consider deportation to be a collateral consequence. 133 S. Ct. at 1109 & n.9.
¶49 Thus, I would conclude that Padilla created a new rule in Washington, and I would therefore hold that the rule imposed by Padilla is not retroactive under Teague. Accordingly, I would find the petitioners’ personal restraint petitions time barred.
Reconsideration denied July 8, 2015.
CONCLUSION
¶50 I recognize that “[t]his case is not a faceless one that bears no consequences.” Majority at 108. But we are a court of law, and we are required to faithfully apply our precedent. Our cases have consistently applied the Teague analysis to decide whether constitutional rules apply retroactively. Under a proper Teague analysis here, we do not look to whether our courts should have been interpreting the Sixth Amendment to require attorneys to inform their clients of the deportation consequences of pleading guilty. Rather, we must assess how our courts actually interpreted the Sixth Amendment and then decide whether Padilla broke new ground from our courts’ prior approach. Prior to Padilla, our courts had concluded that the Sixth Amendment did not apply to an attorney’s advice about the immigration consequences of pleading guilty. Thus, Padilla created a new rule in Washington. I would therefore hold that Padilla may not be applied retroactively under Teague. Accordingly, I would find Tsai’s and Jagana’s personal restraint petitions time barred and affirm the Court of Appeals.
Madsen, C.J., and Johnson, and Fairhurst, JJ., concur with Owens, J.

 Chaidez filed a writ of coram nobis instead of habeas relief because she was no longer “ ‘in custody’ ” and therefore could not seek habeas relief. Chaidez, 133 S. Ct. at 1106 n.1 (citing 28 U.S.C. §§ 2255, 2241). The Court assumed without deciding that nothing in the case turned “on the difference between a coram nobis petition and a habeas petition.” Id.